Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.
2.  	All outstanding rejections are withdrawn in light of Applicant’s response and Declaration filed under 37 CFR § 1.132 on May 23, 2022, and in light of examiner’s amendment as set forth in item 3 below.
EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in a telephone interview with Mr. Joshua Elliott on June 8, 2022.
In the claims:
Claim 1. (amended) An assay method for simulating a plant metabolic property of a plant grown under field conditions, comprising:
i) providing a transgenic plant of order Brassicales expressing a delta-12 desaturase heterologous to the transgenic plant, wherein said delta-12 desaturase has at least 96% total amino acid sequence identity to the amino acid sequence as set forth in SEQ ID NO: 328,
and wherein the transgenic plant also expresses at least one or more enzymes of unsaturated fatty acid metabolism heterologous to the transgenic plant, of which enzymes at least one is capable of using linoleic acid as a substrate, and of which enzymes at least one is connected to a plant metabolic property;
il) growing the transgenic plant under greenhouse conditions;
iii) measuring said plant metabolic property for said transgenic plant, wherein the measured metabolic property simulates the plant metabolic property measurement for the transgenic plant grown under field conditions; and
iv) selecting transgenic offspring of the transgenic plant for field trials and conducing field trials on said selected transgenic offspring to produce a commercially viable transgenic plant variety of order Brassicales having said simulated plant metabolic property, wherein said commercially viable transgenic plant variety is reduced compared to a corresponding control plant not expressing said delta-12 desaturase, wherein said transgenic offspring expresses the delta-12 desaturase and the at least one or more enzymes of unsaturated fatty acid metabolism,
wherein the plant metabolic property is production of polyunsaturated fatty acids comprising VLC-PUFAs , 
wherein the transgenic plant exhibits a negative correlation between seed oil content and delta-12-desaturase conversion efficiency whether grown in conditions, and wherein VLC-PUFA production levels in the transgenic plant and said selected transgenic offspring is consistent across different environmental conditions as compared to a corresponding control plant not expressing said delta-12-desaturase and grown under similar environmental conditions.
Claim 4. (amended)  The assay method according to claim 1, wherein the Delta-12 desaturase is obtained from 
Claims 5, 6 and  8-13 are cancelled.
Claim 16. (amended) The assay method of claim 1, wherein the delta-12 desaturase expressed by the transgenic plant has 100% total amino acid sequence identity to the amino acid sequence as set forth in SEQ ID NO: 328.

Conclusions
4.	Claims 1, 4 and 16 are allowed.
/VINOD KUMAR/Primary Examiner, Art Unit 1663